Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to AFCP
Claims 1 and 11 have been amended.
Claims 1-20 are pending examination.
Claims 1-20 are allowed.
	
Response to Arguments

I.	Applicant’s arguments, see AFCP Remarks filed 12/28/2021, with respect to the pending claims have been fully considered and are persuasive. Therefore the rejection of pending claims has been withdrawn.

Allowance
II.	This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s Remarks filed 12/28/2021 in light of the claim amendments, point out the reason the claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).  

Conclusion
III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448